Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 7, 2016

                                      No. 04-16-00413-CV

                    IN THE INTEREST OF D.D., ET AL., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA01025
                          The Honorable Lisa Jarrett, Judge Presiding


                                         ORDER
        This is an appeal from a trial court’s ordering terminating appellant father’s parental
rights. The reporter’s record is due July 11, 2016. On July 6, 2016, the court reporter filed a
notification of late record stating she would not be filing the record because “appellant is not
entitled to appeal without paying the fee, and the appellant has failed to pay the fee or make
arrangements to pay the fee for preparing such record.” The clerk’s record was filed July 6,
2016, and shows the trial court appointed counsel to represent appellant at trial.

        The Texas Family Code states that a parent who opposes a termination proceeding
instituted by a governmental entity such as the Texas Department of Family and Protective
Services is entitled to appointed counsel if the trial court determines the parent is indigent. See
TEX. FAM. CODE ANN. § 107.013(a)(1) (West Supp. 2015). Thus, counsel is appointed only if
the parent establishes indigency. See id. The statute goes on to states that once the trial court
has determined a parent is indigent, the parent is “presumed to remain indigent for the duration
of the suit and any subsequent appeal unless the court upon the motion of the parent, the attorney
ad litem for the parent, or the attorney representing the governmental entity, determines that the
parent is no longer indigent due to a material and substantial change in the parent’s financial
circumstances. Id. § 107.013(e). Here, there is nothing in the clerk’s record showing any motion
was filed challenging the prior indigency finding. Accordingly, pursuant to the statute, appellant
is indigent for purposes of the appeal. We therefore DENY the court reporter’s notification of
late record and ORDER the reporter, Mary Nancy Capetillo, to file the reporter’s record in this
court without cost to appellant on or before July 18, 2016.

       The court reporter is reminded that, by statute, this appeal is accelerated, and is to take
precedence over other matters. See id. § 109.002(a) (West 2014). The reporter is further
reminded that strict deadlines exist with regard to disposal of appeals dealing with termination of
parental rights. With regard to the appellate record, appellate courts may not grant more than 30
days cumulatively with regard to extensions of time for the reporter’s record. TEX. R. APP. P.
28.4(b).
       We order the clerk of this court to serve a copy of this order on the trial court, all
counsel, and the court reporter.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court